DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by YAMAGISHI et. al. (JP 2005084328 A).

Regarding claim 1 YAMAGISHI teaches (fig. 1) an optical lens, comprising:
a first part, comprising a first surface (A: see on annotated fig. 1 below from YAMAGISHI);
a second part, comprising a second surface (B: see on annotated fig. 1 below from YAMAGISHI) and at least one concave portion (C: see on annotated fig. 1 below from YAMAGISHI), 
where at least portion of the first surface and at least portion of the second surface are cylindrical (para. 0014);
where the second part further comprises a third surface (D: see on annotated fig. 1 below from YAMAGISHI), where the first surface and the second surface are not parallel with the third surface;
where the first part protrudes from the third surface (see fig.1).

    PNG
    media_image1.png
    407
    801
    media_image1.png
    Greyscale
[AltContent: textbox (A: first surface )][AltContent: textbox (D: Third surface )][AltContent: textbox (C: concave portion)][AltContent: textbox (B: second  surface )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (E: fourth  surface )][AltContent: arrow]



Regarding claim 2 YAMAGISHI teaches (fig. 1) an optical lens, where the first surface and the second surface are perpendicular with the third surface (see fig.1).

Regarding claim 3 YAMAGISHI teaches (fig. 1) an optical lens, where a dimension of the second part is larger than the first part (see fig. 1 (examiner notes without further definition as to first and second part the dimensional structure of the two is dependent as to the cross-sectional separation)).

Regarding claim 4 YAMAGISHI teaches (fig. 1) an optical lens, where a dimension of the second part is smaller than the first part (see fig. 1 (examiner notes without further definition as to first and second part the dimensional structure of the two is dependent as to the cross-sectional separation)).

Regarding claim 5 YAMAGISHI teaches (fig. 1) an optical lens, where the first part further comprises a fourth surface, opposite to the concave portion and configured to receive light (see fig. 1; para. 0016).

Regarding claim 6 YAMAGISHI teaches (fig. 1) an optical lens, where the fourth surface is perpendicular with the first surface (see fig. 1).

Regarding claim 7 YAMAGISHI teaches (fig. 1) an optical data capturing device, comprising:
an optical lens, comprising:
a first part, comprising a first surface (A: see on annotated fig. 1 above in the rejection for claim 1 from YAMAGISHI);
a second part, comprising a second surface (B: see on annotated fig. 1 above in the rejection for claim 1 from YAMAGISHI); and at least one concave portion (C: see on annotated fig. 1 above in the rejection for claim 1 from YAMAGISHI); 
where at least portion of the first surface and at least portion of the second surface are cylindrical (para. 0002);
where the second part further comprises a third surface (D: see on annotated fig. 1 above in the rejection for claim 1 from YAMAGISHI); 
where the first surface and the second surface are not parallel with the third surface (see fig. 1); 
where the first part protrudes from the third surface (see fig. 1);
a base, comprising at least one protruding portion configured to assemble with the concave portion (see fig. 1); 
and an aperture component, provided in the base and configured to cover the optical lens (11; para. 0014).

Regarding claim 8 YAMAGISHI teaches (fig. 1) an optical data capturing device, where the aperture component touches the first surface and the third surface, but does not touch the second surface (see fig. 1).

Regarding claim 9 YAMAGISHI teaches (fig. 1) an optical data capturing device, where the first surface and the second surface are perpendicular with the third surface (se fig. 1).

Regarding claim 10 YAMAGISHI teaches (fig. 1) an optical data capturing device, where the first surface is configured to assemble with the aperture component (see fig. 1).

Regarding claim 11 YAMAGISHI teaches (fig. 1) an optical data capturing device, where the first surface is configured to assemble with the base (para. 0001, 0020).

Regarding claim 12 YAMAGISHI teaches (fig. 1) an optical data capturing device, where the base is a portion of an optical sensor or an electronic device (para. 0001).

Regarding claim 13 YAMAGISHI teaches (fig. 1) an optical data capturing device, where a dimension of the second part is larger than the first part (examiner notes without further definition as to first and second part the dimensional structure of the two is dependent as to the cross-sectional separation)).

Regarding claim 14 YAMAGISHI teaches (fig. 1) an optical data capturing device, where a dimension of the second part is smaller than the first part (fig. 1 (examiner notes without further definition as to first and second part the dimensional structure of the two is dependent as to the cross-sectional separation)).

Regarding claim 15 YAMAGISHI teaches (fig. 1) an optical data capturing device, where the first part and the second part are formed in one piece (para. 0014-0015).

Regarding claim 16 YAMAGISHI teaches (fig. 1) an optical data capturing device, further comprising
at least one slot located between the base and the aperture component, and located between the base and the second part, wherein the slot comprises adhesive material provided therein.

Regarding claim 17 YAMAGISHI teaches (fig. 1) an optical data capturing device, where the first part further comprises a fourth surface, opposite to the concave portion and configured to receive light (see fig. 1; para. 0016).

Regarding claim 18 YAMAGISHI teaches (fig. 1) an optical data capturing device, where the fourth surface is perpendicular with the first surface (see fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/           Primary Examiner, Art Unit 2872